Citation Nr: 0604585	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  01-04 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for residuals of right carpal tunnel surgery.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from December 1951 to 
November 1953 and from December 1953 to April 1955.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision issued 
by the RO.  

The Board remanded this case back to the RO in July 2003 and 
July 2004.  



FINDING OF FACT

The veteran did not incur additional disability as a 
consequence of carelessness, negligence, lack of proper 
skill, error in judgment, or a similar instance of fault in 
VA right carpal tunnel syndrome surgery.  



CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 (West 2002) for residuals of right carpal 
tunnel surgery have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).    

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a VA examination 
addressing his right carpal tunnel syndrome.  His claims file 
was also reviewed by a Veterans Health Administration (VHA) 
doctor for purposes of a medical opinion in February 2003.  

The veteran was also to be afforded a further VA examination 
following the July 2004 Board remand, but, as described, he 
failed to report for that examination.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a November 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decision.  However, that 
decision was issued prior to the enactment of the noted VCAA 
provisions.  

Moreover, as indicated hereinabove, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claim and assist him in developing 
relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  

38 U.S.C.A. § 1151 has been amended in the past decade, and 
the amended statute indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  Under these revisions, the proximate cause of death 
must also be an event not reasonably foreseeable.  Id.  But 
see generally Brown v. Gardner, 513 U.S. 115 (1994) (for 
claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment).  

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).  

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  

Minor deviations from the 38 C.F.R. § 17.32 requirements that 
are immaterial under the circumstances of a case will not 
defeat a finding of informed consent.  Consent may be express 
or implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

In this case, the veteran has asserted that he incurred 
additional right carpal tunnel syndrome disability following 
VA surgery in March 2000.  

The VA treatment records reflect that the veteran first 
complained of numbness in the right hand in May 1997.  
Neurological studies from that date revealed reduced 
amplitude of the right ulnar sensory potential; bilateral 
median motor potentials that were delayed in distal latency 
with sparing of both amplitude and conduction velocity; and 
chronic denervation in both median and ulnar innervated 
muscles on the right.  

In March 2000, the veteran was seen at a VA facility with a 
long-standing history of right hand weakness and pain, with 
substantially decreased grip strength in the past one to two 
months.  An examination revealed positive Phalen's test and 
Tinel's sign.  

Based on these findings, the veteran was diagnosed with right 
carpal tunnel syndrome and underwent a right carpal tunnel 
release, with Biomet Indianatome.  

During the surgery, an inflamed right median nerve was noted.  
The surgical report indicates that the veteran tolerated the 
procedure well and was sent from the surgical unit in stable 
condition.  

In May 2000, the veteran returned to the VA facility for 
renewal of his medications.  He reported good relief of pain 
status post carpal tunnel release.  A June 2000 record, 
however, indicates that the veteran still had complaints of 
pain and numbness in the right thumb and second, third, and 
fourth fingers.  A repeat EMG was requested.  

An undated EMG report, received in July 2000, indicates 
prolonged latency and reduced conduction velocity (CV) in the 
right medial sensory potential; normal latency, CV, and 
amplitude of the right ulnar sensory potential; decreased CV 
in the right median motor potential; and conduction delay 
across the elbow.  

These findings were noted to be abnormal and most consistent 
with bilateral carpal tunnel syndrome and bilateral ulnar 
entrapment neuropathy at the elbow.  

The veteran underwent a VA hand, thumb, and fingers 
examination in August 2001, during which he reported 
increased right carpal tunnel syndrome symptoms following his 
March 2000 surgery.  

The examination revealed decreased pin sensation on the 
entire palm of the right hand distal to the wrist and also on 
the ulnar half of the dorsum of the right hand distal to the 
wrist; 5-/5 strength in the right interossei and right 
opponens pollicis muscles; slight atrophy of the right 
opponens pollicis muscles; and pain with motion of the right 
wrist.  

An EMG conducted in conjunction with the examination 
confirmed right carpal tunnel syndrome, with medial nerve 
compression at the wrist and peripheral neuropathy.  

The examiner diagnosed right carpal tunnel syndrome, with 
compression of the right medial and right ulnar nerves, 
status post carpal tunnel release, but with continued 
symptoms of carpal tunnel syndrome and peripheral neuropathy.  

Following a Board request, the veteran's claims file was 
reviewed by a VHA doctor in February 2003.  This doctor 
compared pre- and post-surgical evidence and noted that the 
March 2000 carpal tunnel release was successful and that 
there was improvement in terms of sensory latency following 
surgery.  

The doctor also indicated that the presence of peripheral 
neuropathy in the face of carpal tunnel syndrome, with some 
progression at least electrodiagnostically, "would raise a 
strong consideration of progression of peripheral neuropathy 
as opposed to progression of carpal tunnel syndrome."  

Based on her review of the claims file, the VHA doctor found 
no evidence to suggest that the veteran underwent a VA 
surgical procedure "that was not accepted currently" or 
that the procedure was done carelessly, recklessly, with lack 
of proper skill or training, or with error in judgment.  

However, the VHA doctor noted that she was not a neurologist 
or electrodiagnostician and suggested that such a specialist 
should compare the veteran's studies regarding whether there 
was post-surgical improvement and whether it was just as 
likely that the veteran's recent worsening was secondary to 
peripheral neuropathy, as opposed to worsening of carpal 
tunnel syndrome.   

In the July 2004 remand, the Board requested a VA 
neurological examination.  

A review of the claims file indicates that the veteran did 
not report for a scheduled VA examination in October 2004, 
although it appears that he no longer lived at the location 
where he was contacted.  

Following the successful mailing of a November 2004 VCAA 
letter, the veteran was scheduled for a further examination 
in June 2005.  The accompanying documentation indicates the 
same address as on the November 2004 VCAA letter, but the 
veteran failed to report for that examination.  The veteran 
apparently gave no explanation for his failure to report.  

There is no indication that the veteran was contacted at the 
wrong address for the June 2005 examination, given that the 
previous mailing to the same address was not returned as 
undeliverable.  

The Board is aware that the June 2005 VA medical center 
documentation reflects that the veteran is homeless and has 
no phone number, but he has not updated VA as to his 
whereabouts or a point of contact.  

Given these facts, the Board is unable to find clear evidence 
to suggest a lack of "regularity" in the process by which 
the veteran was notified of his examination in June 2005.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) (there is 
a presumption of administrative regularity, except in cases 
of clear evidence to the contrary).

In this regard, the Board notes that VA's statutory duty to 
assist the veteran is not a one-way street.  If a veteran 
wishes help in developing a claim, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining putative evidence, 
such as appearing for an examination.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  

Accordingly, in light of the veteran's failure to respond to 
the VA's efforts to assist him with the factual development 
of his claim, no further effort will be expended to assist 
him in this regard.  

Overall, the Board notes that the veteran underwent VA right 
carpal tunnel surgery in March 2000, reported good relief of 
pain in May 2000, but complained of increased pain and 
numbness in June 2000.  

Subsequent evidence, including the August 2001 VA examination 
and February 2003 VHA opinion, suggests increasing symptoms, 
but there is a question as to whether such symptomatology is 
due to carpal tunnel syndrome or to separate peripheral 
neuropathy.  This question was slated to be addressed by a VA 
examination, but, as noted above, the veteran failed to 
report for that examination.  

In any event, 38 U.S.C.A. § 1151 requires a showing of 
additional disability due to surgery resulting from 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault.  

There has been no such showing in this case.  Indeed, the 
February 2003 VHA opinion, while not conclusive on the 
question of additional disability post-surgery, clearly 
indicates that there was no fault, negligence, or lack of 
proper skill involved.  These requirements must be met, as 
the veteran's claim was first received in April 2000 and is 
subject to the current version of 38 U.S.C.A. § 1151.  

Currently, the only evidence of record supporting the 
veteran's claim in this regard is his own lay opinion, as 
indicated in his April 2001 Substantive Appeal.  The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis, or a 
competent opinion as to medical causation or whether 
appropriate care was provided.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the Board has considered all of the evidence of 
record but concludes that the preponderance of this evidence 
is against the conclusion that the veteran incurred 
additional right carpal tunnel syndrome as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault in his March 2000 VA 
surgery.  

Therefore, the claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for that disability must be denied.  

In reaching this conclusion, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of right carpal tunnel surgery is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


